Citation Nr: 0531787	
Decision Date: 11/22/05    Archive Date: 12/02/05

DOCKET NO.  99-21 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
70 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran had active service from May 1970 to December 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Regional Office (RO), which granted 
service connection for PTSD, and assigned a disability 
evaluation of 30 percent.  In January 2001, the Board 
remanded this issue.  In June 2003, the RO increased the 
disability evaluation to 70 percent.  The case was again 
remanded by the Board in September 2004 for further 
development.

In July 2004, the RO denied entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU).  In its September 2004 remand, the 
Board determined that it had jurisdiction to consider the 
TDIU issue. VAOPGCPREC. 6-96.  (VA General Counsel held that 
when the issue of entitlement of a TDIU rating for a service-
connected disability is raised in connection with a claim for 
an increased disability rating or an initial disability 
rating for such disability, the Board would have jurisdiction 
to consider that issue.) 

The Board observes that the veteran has appealed the initial 
evaluation assigned for his service-connected PTSD.  Because 
the veteran is appealing the initial assignment of his 
disability rating, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In arriving at 
the decision in this case, the Board has considered the 
requirements of Fenderson; however, the evidence of record 
shows that the manifestations of his service-connected PTSD 
have been generally consistent during the appeal period.  

As noted in the September 2004 remand, the Board found that 
claims for (1) an increased disability evaluation for his 
shell fragment wounds of his thighs; (2) service connection 
for degenerative joint disease of the knees; and (3) service 
connection for arthralgia, possibly from herbicide exposure, 
had been reasonably raised by the record.  Since these issues 
have not been developed by the RO, they are referred to the 
RO for appropriate action.  Further, as they are inextricably 
intertwined with the TDIU issue on appeal, the Board will 
defer adjudication of the TDIU issue.

The TDIU issue is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is productive of occupational and social 
impairment with deficiencies in areas such as work and family 
relations, judgment, thinking or mood due to such symptoms as 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting) and an inability to establish and 
maintain effective relationships.


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.126, 4.130, 
Diagnostic Code 9432 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that an increased disability rating is 
warranted for his service-connected PTSD.  Having carefully 
reviewed all the evidence of record in light of the 
applicable law, the Board has determined that this claim will 
be denied because the preponderance of the evidence is 
against the claim.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  In considering the severity of a 
disability it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of 
the whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, including but not limited to VA examinations; VA 
medical records; employer statements; and pleadings and 
contentions by the veteran and his representative.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2 (2005), 
the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as service medical 
records, prior VA examinations, and prior VA treatment 
records.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss in detail the extensive evidence submitted by the 
veteran or on his behalf.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows or 
fails to show regarding the veteran's claim.

A 70 percent evaluation is currently assigned for the 
veteran's PTSD, and it was effectuated from the time the 
veteran filed his initial claim for PTSD.  The applicable 
regulation states that a 100 percent (total) rating is 
warranted where there exists: 

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name. 

A 70 percent rating is warranted for:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

The evidence in the file reveals that a total schedular 
evaluation for PTSD is not warranted in this case.  The 
evidence of record does not show that the veteran's 
psychiatric disability more nearly approximates the 100 
percent criteria.  The veteran does not have total 
occupational impairment due to his PTSD.  On the contrary, 
the record shows that the veteran held the same full-time job 
for 13 years at the beginning of the appeal period and left 
that job when the base on which he was working closed.  
Subsequently, the evidence shows that he held a job for a 
year and that he was terminated due to absenteeism.  Further, 
the most recent VA examiner, in 2005, opined that the veteran 
"is not totally unemployable due to his service-connected 
problems."

Although there is some evidence in the record that the 
veteran may have total occupational impairment, this evidence 
does not reveal that the veteran's PTSD, alone, is the cause.  
The evidence indicates that the veteran has not held a job 
for more than a year since about 2000 and that he has 
reported that he is currently unemployed and last worked 
full-time in 2003.  However, his problems retaining work have 
not been attributed to his PTSD.  For example, a May 2004 VA 
examiner concluded that as a result of pain and numbness in 
his hands, and not his service-connected PTSD, it was 
unlikely that the veteran could be employed again in the 
laborer jobs where he had worked in the past.

The veteran's records do not demonstrate total social 
impairment, either.  The veteran has been married to his 
current wife for more than 28 years and reports that he lives 
with his wife and children.  While he reports that he tends 
to isolate himself and that he has no friends, given his 
current family relationships, the Board finds that total 
social impairment is not demonstrated.

Further, the evidence does not show such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  VA examiners have consistently 
described his thought process as "normal" and "coherent", 
the veteran has repeatedly denied delusions or 
hallucinations, and VA examiners have noted that the veteran 
maintains his personal hygiene.  Also, the VA examiners have, 
without fail, noted that the veteran is fully oriented.

Further, during the VA examinations, while he has reported 
problems with memory, including one time where he forgot his 
home phone number, there is no evidence that he has ever 
forgotten his own name, occupation, or the names of his wife, 
children, and grandchildren.  Significantly, even when he 
reported forgetting his phone number, he related that he had 
the presence of mind to look up the number in the phone book.  
Accordingly, the evidence does not show the type of gross 
impairment in mental functioning that is required for the 100 
percent evaluation.  

After a thorough review of the record, the Board finds that a 
70 percent disability rating most nearly fits the 
symptomatology for the veteran's psychiatric disability.  The 
Board concludes that the veteran does not meet the criteria 
for the next higher rating of 100 percent.  There is no 
evidence of gross impairment of thought processes or 
communication; persistent delusions or hallucinations; 
disorientation to time or place; memory loss for names of 
close relatives; grossly inappropriate behavior; or an 
inability to maintain minimum levels of personal hygiene as 
would be required for a 100 percent schedular rating under 
the regulations.  Accordingly, the preponderance of the 
evidence does not support the assignment of a schedular 
evaluation in excess of 70 percent at any time during the 
appeal period.  See Fenderson, supra.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1).  The Board must find that the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the Schedule.  Id.

The Board finds no reason to refer this case to the RO for 
consideration of an extraschedular evaluation.  The claims 
folder does not contain evidence of an exceptional disability 
picture.  The record shows that the veteran had not been 
hospitalized during the period in question.  Further, the 
Board does not find that there has been such marked 
interference with employment that regular application of the 
Rating Schedule is impractical.  As noted above, for 
significant amounts of time during the appeal period, the 
veteran successfully held jobs.  Thus, for the reasons noted 
above, the Board concludes that the impairment resulting from 
psychiatric disability is adequately compensated by the 70 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  The VCAA imposed on VA 
certain notice and assistance duties.  See also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the U.S. Court 
of Appeals for Veterans Claims (Court) held that a VCAA 
notice must inform a claimant of any information and evidence 
not of record (1) needed to substantiate the claim; (2) VA 
will seek to provide; and (3) the claimant is expected to 
provide.  Interpreting 38 C.F.R. § 3.159(b)(1), the Court 
also held that VA must ask him to submit any pertinent 
evidence in his possession ("fourth element").

As for the duty to notify, in May 2001, December 2003, 
February 2004, December 2004, and April 2005 letters, VA 
notified the veteran of the basic elements of claims for 
higher evaluations, and informed him that, if he provides 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid VCAA notice, the December 2004 letter 
specifically notified the veteran that he could submit any 
pertinent evidence in his possession.

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in higher evaluations, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claim remains denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records and associated them with the claims 
folder.  In addition, four VA examinations with medical 
opinions were developed.  The veteran was advised in the 
September 2004 remand that an authorization to request the 
treatment records from the Community Services Program was 
needed, if he wanted those record developed by VA; however he 
failed to provide that information and he did not submit 
those records himself.  Consistent with the remand order, the 
VA Appeals Management Center sent him the December 2004 
letter asking him to provide the current authorizations so VA 
could develop these treatment records.  

Unfortunately, the record does not reflect any return 
communication from him or his accredited representative which 
provides the necessary authorizations.  Accordingly, no 
further attempt has been made to develop such records.  The 
Board finds that the duty to assist was met; nothing in the 
record indicates that relevant evidence exists, but is 
missing from the record due to inaction of VA inconsistent 
with VCAA.


ORDER

A claim for entitlement to an initial disability rating in 
excess of 70 percent for PTSD is denied.




REMAND

At an August 2003 VA medical visit, the veteran informed the 
examiner that he had difficulty at work because of the 
constant walking and standing.  Furthermore, the report of a 
May 2004 VA compensation examination conveys that the 
examiner attributed the veteran's arthralgia (i.e., pain in 
the hands) to the veteran's unemployment status.  For the 
reasons stated above, the issues of an increased disability 
for his shell fragment wounds of bilateral thighs, service 
connection for degenerative joint disease of the knees, and 
service connection for arthralgia is inextricably intertwined 
with the certified issue of a total disability rating for 
compensation purposes based on individual unemployability.  
Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, this case is REMANDED for the following action:

1.  The RO should adjudicate the 
veteran's entitlement to an increased 
disability evaluation for his shell 
fragment wounds of the thighs; service 
connection for degenerative joint disease 
of the knees; and service connection for 
arthralgia.  The veteran should be 
informed in writing of the resulting 
decision and his associated appellate 
rights.  The issue is not on appeal 
unless the veteran submits a notice of 
disagreement and a substantive appeal as 
to these issues.

2.  The RO should then readjudicate the 
TDIU issue.  If the benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable 
law and regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


